Citation Nr: 1226955	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  09-02 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for left arm disorder.  

2.  Entitlement to service connection for an allergic condition, to include sinusitis.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel
INTRODUCTION

The veteran served on active duty from April 1994 to June 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In October 2010, a videoconference hearing was held with the undersigned Veterans Law Judge, who is the Board member making this decision and who was designated by the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  The issues were fully explained and the evidence discussed, including the possible submission of additional evidence.  The transcript of the hearing is in the claims folder.  

The case was remanded by the Board in February 2011 for attempts to obtain additional service treatment records, examination of the Veteran, medical opinions, and readjudication.  The requested examinations were done and medical opinions provided in March 2011.  Also, in March 2011, the RO was notified that no additional service treatment records were available.  The Veteran was notified by telephone in May 2011.  The case was readjudicated with a supplemental statement of the case, in May 2012.  A May 2012 rating decision granted service-connection for a patellofemoral syndrome of the left knee, with a 10 percent evaluation, effective in November 2007.  There is no record of the Veteran disagreeing with any aspect of this grant, so there are no left knee issues remaining before the Board.  In as much as the development requested in the February 2011 remand has been completed, the Board now proceeds with its review of the remaining issues on appeal.  

The Board has considered all bases for a claim reasonably raised by the record.   See Solomon v. Brown, 6 Vet. App. 396, 400 (1994); EF v. Derwinski, 1 Vet. App. 324, 326 (1991); Myers v. Derwinski, 1 Vet. App. 127, 130 (1991).  Consequnetly, the isssue formally characterized as entitlement to service connection for sinusitis has been recharacterized as entitlement to service-connection for an allergic condition, to include sinusitis.  


FINDINGS OF FACT

1.  The Veteran's ulnar neuropathy of the left elbow began during his active service.  

2.  The Veteran's chronic allergic rhinitis began during his active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for the Veteran's ulnar neuropathy of the left elbow have been met.  38 U.S.C.A. §§ 101(16), 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).  

2.  The criteria for service connection for the Veteran's chronic allergic rhinitis have been met.  38 U.S.C.A. §§ 101(16), 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA) and subsequent legislation, VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In a letter dated in November 2007 the RO provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The initial notice letter was provided before the adjudication of his claim in February 2008.  The November 2007 letter also provided notice regarding potential ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has complied with the notice requirements of VCAA and has no outstanding duty to inform the appellant that any additional information or evidence is needed.  Therefore, the Board may decide the appeal without a remand for further notification.  

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service medical records have been obtained.  VA records beginning in December 2007 have been obtained.  The Veteran has had a VA examination and a medical opinion has been obtained.  He has also been afforded a hearing.  The Veteran has testified that after service, he had treatment at military and VA facilities.  There is no record of an attempt to obtain these records.  However, as the Board is granting in full the benefits sought on appeal, any error that might have been committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Service Connection

In order to establish service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 C.F.R. § 3.303 (2011); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Left Arm Disorder

A left arm disorder was not noted when the Veteran was examined and accepted for service in January 1994.  There were some left upper extremity complaints during service.  In November 1998, the Veteran had an infected left middle finger and complained of pain running up and down the left arm.  The possibility of cellulitis was considered.  There was a February 2003 pre-deployment examination showing a complaint of "tennis elbow," but which side was not indicated.  

There was a contusion of the left thumb in April 2004.  Both upper extremities were examined, without any other abnormality being detected.  

In September 2004, the Veteran sustained an abrasion of the left forearm and elbow in a vehicle accident.  No other upper arm findings were reported.  

In May 2005, the Veteran complained of having sharp pain in his right elbow for the past two weeks.  He stated that it was caused by lifting weights in the gym.  There were no left elbow complaints or findings; but the Board notes that weight lifting is usually done in a bilateral manner.  

It does not appear that the Veteran had a separation examination.  

The Veteran's claim was received in early November 2007, a little over 16 months after he completed his active service.  

A VA clinical note, dated in December 2007, shows the Veteran's left elbow was diffusely tender to palpation with a decreased range of motion on flexion and extension.  Electromyographic (EMG) testing was done in January 2008.  It was interpreted as showing ulnar neuropathies in both elbows, mild to moderate on the left.  There was no other evidence of entrapment neuropathy or cervical radiculopathy.  

The VA examination of September 2008 focused on the Veteran's other problems.  It was noted that sensation to pinprick and temperature was reduced in the ulnar nerve distribution of the right and left upper extremities.  The sensory loss in the right upper extremity was more profound than in the left upper extremity.  

An October 2008 VA clinical note shows the Veteran complained of elbow pain with numbness and pain in the last two digits.  He said that his left hand was becoming as bad as his right.  The assessment was left elbow pain with paresthesias.   

The report of a November 2008 VA orthopedic surgery consult shows the Veteran complained of numbness in both hands for a few years.  The right had become worse while in Iraq from 2003 to 2004.  He had also lost some motion on the right.  Elbow motion went from 6 to 110 degrees on the right and from 0 to 120 degrees on the left.  [The normal range of motion is from 0 to 145 degrees.  38 C.F.R. § 4.71, Plate I (2011).]  There was a positive Tinel's sign, although whether it was right, left or both was not indicated.  The previous EMG was reviewed.  The assessment was ulnar neuropathy.  

A fellow serviceman provided a statement in December 2009.  Most of the statement dealt with an attack on their convoy.  The witness attested to the Veteran's dedication to duty.  He also provided statements to the effect that going on sick call was discouraged.  

In October 2010, the Veteran and his wife appeared before the undersigned Veterans Law Judge and provided sworn testimony in a videoconference hearing.  The Veteran reported tingling in his hands, as well as difficulty grabbing and holding things.  He stated that he first noted the symptoms while he was in Iraq and that they have continued since that time.  He also testified that he was trying to make a military career and that he did not seek treatment because going on sick call was discouraged.  The Veteran's wife also testified that she was married to him while he was in service, that she knew he had symptoms in service and that they continued since service.  

Pursuant to the Remand by the Board, the Veteran was examined in March 2011.  The claims folder was reviewed.  The left elbow had crepitus with flexion.  He had increased numbness and tingling of the left fourth and fifth digits and throughout the hand on Phalen's test, and with flexion of the forearm that stretches the ulnar nerve in the groove of the elbow.  Left elbow flexion was from 0 to 130 degrees and to 125 degrees after repetitive motion.  X-rays were normal.  The diagnosis was a left elbow strain.  As to the left ulnar neuropathy, the examiner expressed the opinion that it was less likely than not that the left elbow problem was related to the left elbow abrasion of September 2004.  The examiner wrote that based on the history, it was apparent that the Veteran had elbow problems, to include the ulnar nerve, but it did not appear to be related to what was in the medical record regarding the motorcycle accident in September 2004.  

Conclusion

The March 2011 VA examiner expressed the opinion that the Veteran had elbow problems to include the ulnar nerve.  Other medical personnel characterized it as ulnar neuropathy.  The preponderance of evidence on this point establishes that the Veteran does have a left elbow disability.  

The question of disease or injury in service is somewhat sketchy, as there was no clear cut left elbow disease or injury; however, there is some indication of symptomatology in the medical record.  More importantly, as a lay witness, the Veteran is competent to report what he experienced.  Thus, he is competent to report that he had left elbow symptoms in service.  

The next question is whether the current left elbow disability is related to service.  The March 2011 VA examiner limited his opinion to the September 2004 accident and stated that was not likely to be the cause.  However, the real question is whether the elbow disability began at any time in service, due to any cause.  The March 2011 VA examiner did not address that general nexus question.  

As lay witnesses, the Veteran and his wife are competent to report that he experienced left elbow symptoms during service and that those symptoms have continued since service.  See Gregory v. Brown, 8 Vet. App. 563 (1996); Falzone v. Brown, 8 Vet. App. 398 (1995); Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  In this case, they have provided competent and credible sworn testimony to the effect that the Veteran's left elbow symptoms began in service and have continued to trouble him since then.  Further, there was objective, electrodiagnostic evidence of ulnar neuropathy on an EMG less than a year and a half after service.  This objective finding definitely supports the testimony of the Veteran and his wife.  Consequently, the Board finds that the preponderance of evidence shows the Veteran's current ulnar neuropathy began in service and has continued to disabled him.  Therefore, service connection is warranted.  

Allergic Condition, to Include Sinusitis

The claim was previously characterized as seeking service connection for maxillary sinusitis.  It is not enough to show injury during service, there must currently be a residual disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There must be a current disability.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  The requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, there is no competent evidence of maxillary sinusitis, currently or at any time during the processing of the claim.  However, as discussed above, the Board broadly construes claims and does not require the claimant to present his claim with the diagnostic certainty of a medical doctor.  See 38 C.F.R. § 3.159(a) (2011).  After listening to the Veteran's hearing testimony, it appears that his claim encompasses the recently diagnosed allergic rhinitis.  

The October 2008 statement of the case asserted that "Allergies without a specific diagnosis are considered a congenital or developmental abnormality."  That is an incorrect statement.  

Diseases of allergic etiology, including bronchial asthma, may not be disposed of routinely for compensation purposes as constitutional or developmental abnormalities.  Service connection must be determined on the evidence as to existence prior to enlistment and, if so existent, a comparative study must be made of its severity at enlistment and subsequently.  Increase in the degree of disability during service may not be disposed of routinely as natural progress nor as due to the inherent nature of the disease.  Seasonal and other acute allergic manifestations subsiding on the absence or removal of the allergen are generally to be regarded as acute diseases healing without residuals.  The determination as to service incurrence or aggravation must be made on the whole evidentiary showing.  38 C.F.R. § 3.380 (2011).   

There is no evidence that the Veteran had allergies before service.  Pertinent findings on the January 1994 examination for service were normal.  

A service treatment record dated in May 2000 shows the Veteran complained that his allergies had been bothering him for about a week.  Allergic rhinitis was indicated.  He had clear nasal drainage.  Rhinitis was associated with itchy eyes, ears, and throat.   His head felt congested.  It seemed to be a seasonal allergic rhinitis.  He had sneezing and an occasional headache.  Treatment was recommended.  The interesting thing about this statement is the way it talks about the Veteran's allergies being a thing of long-standing, apparently subject to a seasonal flare-up.  

As noted above, a fellow serviceman provided a statement, in December 2009, in which he stated that going on sick call was discouraged.  

During his October 2010 video conference hearing, the Veteran provided sworn testimony to the effect that he had allergic rhinitis symptoms in service and that they have continued to trouble him since service.  He explained that he was trying to make a military career and that he did not seek treatment because going on sick call was discouraged.  The Veteran's wife also testified that she was married to him while he was in service, that she knew he had symptoms in service, and that they continued since service.  

Pursuant to the Board's remand the Veteran was seen in March 2011 by an otolaryngologist.  The claims file was reviewed.  The Veteran reported that he was taking antihistamines prescribed by VA for nasal allergies.  He reported an occasional runny nose and itching eyes.  Examination was unremarkable.  It was the examiner's impression that the Veteran had a mild allergic rhinitis which he currently treated with antihistamines.  The examiner expressed the opinion that it was less likely than not that this was connected to any episode which he incurred during service since there was no evidence of recurring episodes of allergic rhinitis during his service career.  

Conclusion

It would appear that the March 2011 examiner provided a negative nexus opinion because recurrent allergic rhinitis was not documented in service.  However, service connection does not require that a disability be documented in service.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2011).  See Hensley v. Brown, 5 Vet. App. 155 (1993).  Thus, the Board finds that the March 2011 examiner's reasoning is flawed and his opinion as to there being no relationship to service due to lack of documentation is not acceptable.  

The evidence of record establishes by medical documentation that the Veteran did not have allergic rhinitis before service, that he had it in service, and that he has it now.  He and his wife have provided competent and credible lay testimony that he had symptoms in service and that he continues to have symptoms.  That lay testimony is supported by the fact that the Veteran presented his claim shortly after completing over 12 years of honorable service, including his Iraq combat service.  The Veteran and a fellow serviceman have provided a reasonable explanation for symptoms no being documented, in that going on sick call was discouraged.  The Board finds that all the evidence, including that pertinent to service, establishes that allergic rhinitis was incurred in service.



ORDER

Service connection for ulnar neuropathy of the left elbow is granted.  

Service connection for chronic allergic rhinitis is granted.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


